—In an action to recover damages for personal injuries, *401the defendants Barry Baldwin and New York City Transit Authority appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated July 2, 1991, which denied their motion for summary judgment dismissing the complaint insofar as it is asserted against them on the ground that the plaintiff failed to establish that he had suffered a "serious injury” pursuant to Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as it is asserted against the defendants Barry Baldwin and New York City Transit Authority, and the action against the remaining defendants is severed.
The medical reports submitted by the plaintiffs treating physicians indicate that he suffered narrowed intervertebral disc space, postconcussion syndrome, lumbar sprain without neurological complications and radiculitis. We note that none of the reports issued by the plaintiffs treating physicians indicated the expected duration of the plaintiffs symptoms (see, Partlow v Meehan, 155 AD2d 647). Under these circumstances, the plaintiff failed to meet his burden of demonstrating that he suffered a serious injury within the meaning of Insurance Law § 5102 (d) (see, Coughlan v Donnelly, 172 AD2d 480; Forte v Vaccaro, 175 AD2d 153; Serio v Radin, 168 AD2d 612; De Filippo v White, 101 AD2d 801). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.